 

[tex10_23.jpg]

 

Wednesday, October 30, 2013

 

Mr. Charles Bert

Entrepreneurial Growth Capital LLC

505 Park Avenue

New York, New York 10022

 

Dear Charles,

 

Bioanalytical Systems Inc. (BASi) has been satisfied with our relationship with
EGC with regard to the $3,000,000 (three-million dollar) line of credit per the
agreement entered into by both companies in January of 2010. Thank you.

 

With this letter, I would like to give you advance formal written notice of
BASi’s non-renewal of this line of credit which expires on January 31, 2014.
Could you please pass this notice on to your legal department so that we may
initiate the paperwork for this termination?

 

Thank you for your assistance. If you have any questions, please feel free to
call me at (765) 497-5829.

 

Sincerely,

 

/s/ Jacqueline M. Lemke

 

Jacqueline M. Lemke

President & CEO

Bioanalytical Systems, Inc.

 

Delivered via: email

overnight delivery, return receipt requested

 

[tfooter.jpg]

 



 

 

